DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the August 4, 2021 filling of Application 17/393,783.  Claims 1-20 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 10, and 16 recite:
receive control factors for each of the plurality of Al automation assets and/or applications, wherein the control factors comprise factors related to trust and regulations, bias mitigation strategies, social-technological-economic-political (STEP) factors, green and sustainability parameters, ethical Al practices, and combinations thereof; 
receive technology parameters for each of the plurality of Al automation assets, wherein the technology parameters comprise parameters related to input data quality, bias, change relevance, algorithms deployed by the Al automation assets, assets catalogues, green and sustainability parameters of infrastructure, and combinations thereof; 
generate output parameters corresponding to each of the plurality of Al automation assets, wherein the output parameters comprise human-AI augmentation metrics, cost details, adoption metrics, impact on market share, impact on profitability metrics, and combinations thereof  
The Examiner is unsure how to interpret the term “and combinations thereof” as the claim scope already requires each of the recited control factors, each of the recited technology parameters, and each of the recited output parameters.  If each of the recited control factors, technology parameters, and output parameters are already required, the Examiner is unsure what the addition of “and combinations thereof” means in the context of the clam.  The claims that depend from claims 1, 10 and 16 do not cure the deficiencies of the parent claims and are also rejected.  For the purposes of examination, the Examiner interprets the claim scope to include each of the recited control factors, technology parameters, and output parameters.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claims 1-15 are directed toward a systems for planning AI strategy.  Claims 16-20 are directed toward a methods for planning AI strategy. As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, the elements of Claim 1 that are directed to the abstract idea include:

generate output parameters corresponding to each of the plurality of Al automation assets, wherein the output parameters comprise human-AI augmentation metrics, cost details, adoption metrics, impact on market share, impact on profitability metrics, and combinations thereof;
analyze each of the input parameters, control factors, technology parameters and output parameters to manage and/or facilitate operation of each of the plurality of Al automation assets and/or applications to deliver targeted outcomes for the enterprise. 

The 2019 PEG states certain method of organizing human activity including Fundamental economic principles or practices (including hedging, insurance, mitigating risk)  are abstract.  The instant claims are directed to determining an enterprise strategy for implementing artificial intelligence. The above limitations are directed to analyzing received input to generate output parameters for Ai assets and analyzing received data to manage operation of each of the plurality of Al automation assets to deliver targeted outcomes for the enterprise.  This is directed to setting business strategy which is a fundamental business practice.
Further, the steps of generate output parameters and analyzing data to facilitate operation of each of the plurality of Al automation assets and/or applications to deliver targeted outcomes for the enterprise can be performed mentally.  Limitations that can be performed mentally are abstract.
Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, Claim 1 recites the additional elements of:
An artificial intelligence (Al) automation management system, comprising:
one or more processors; 
a computer readable storage device operatively coupled to the one or more processors and having computer-readable instructions stored thereon, which when executed by the one or more processors, cause the one or more processors to: 
receive input parameters for a plurality of Al automation assets and/or applications configured to facilitate operation of an enterprise, wherein the input parameters correspond to one or more of strategy, workforce, information, technology and culture related parameters; 
receive control factors for each of the plurality of Al automation assets and/or applications, wherein the control factors comprise factors related to trust and regulations, bias mitigation strategies, social-technological-economic-political (STEP) factors, green and sustainability parameters, ethical Al practices, and combinations thereof; 
receive technology parameters for each of the plurality of Al automation assets, wherein the technology parameters comprise parameters related to input data quality, bias, change relevance, algorithms deployed by the Al automation assets, assets catalogues, green and sustainability parameters of infrastructure, and combinations thereof; 
However, the computer elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  
Further, MPEP 2105.05(g) explains that data gathering can be considered pre-solution activity.  See MPEP 2106.05(g) that states:
An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
In the instant case, the receiving steps are considered mere data gathering which is incidental to the primary process in a similar way that obtaining information about credit card transactions to be analyzed was incidental to the primary process explained above.  Further, MPEP 2106.05 also states Examiner should evaluate whether the extra-solution limitation is well known.  In this case, the broadly recited receipt of data is well known.  The MPEP also cites several examples of mere data gathering that have been found  to be insignificant extra-solution activity including gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price (see OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93); and obtaining information about transactions using the Internet to verify credit card transactions (see CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011))
Viewing the generic data gathering in combination with the generic computer does not add more than when viewing the elements individually.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In step 2B, the examiner must determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).   As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Further, the receipt of data is recited broadly in the claims.   MPEP 2106.05(d) states receiving or transmitting data over a network, e.g., using the Internet to gather data is conventional when claimed generically (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  As such, the broadly claimed receipt of data is considered well-known and conventional as established by the MPEP and relevant case law.
Further Claims 2-9 further limit the mental processes and methods of human activity already rejected in the parent claim, but fail to remedy the deficiencies of the parent claim as they do not impose any additional elements that amount to significantly more than the abstract idea itself.  
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-9 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.  Claims 10-15 recite similar limitation to claims 1-9 and are rejected for similar reasons.  
The analysis above applies to all statutory categories of invention.  The presentment of claim 1 otherwise styled as a method, computer program product or system, for example, would be subject to the same analysis.  As such, claims 16-20 are also rejected.

Relevant art not relied upon in a rejection
Rao - US 20210342723 A1 - Systems and methods providing for automation of enterprise and other processes. The systems and methods involve receiving historical process data, applying process mining techniques and generating process models. The process models can be used to identify automation candidates. One or more automation tools designed and configured for the identified automation candidates can be deployed to automate or to increase the efficiency of the process. In one embodiment, automation tools include artificial intelligence networks, which can label a set of input data according to determined or preconfigured domain-specific labels. An aggregator module can combine the similarly labeled data as part of automating a process or to increase the efficiency of a process.

The role of artificial intelligence in achieving the Sustainable Development Goals - The emergence of artificial intelligence (AI) and its progressively wider impact on many sectors requires an assessment of its effect on the achievement of the Sustainable Development Goals. Using a consensus-based expert elicitation process, we find that AI can enable the accomplishment of 134 targets across all the goals, but it may also inhibit 59 targets. However, current research foci overlook important aspects. The fast development of AI needs to be supported by the necessary regulatory insight and oversight for AI-based technologies to enable sustainable development. Failure to do so could result in gaps in transparency, safety, and ethical standards.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683